Citation Nr: 0700213	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  94-22 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for memory loss, claimed as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active service from June 1987 to June 
1991, including service in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 1993 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky which denied a claim for 
entitlement to service connection for memory loss.  In 
January 2000 and April 2004, the Board remanded the issue of 
service connection for memory loss, claimed as due to 
undiagnosed illness to the RO for further development. 


FINDINGS OF FACT

1.  The veteran's active military service included a tour of 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War.

2.  There is no competent evidence showing that the veteran 
currently has a chronic disability memory loss which is due 
to an undiagnosed illness that developed as a result of his 
service in the Persian Gulf War. 


CONCLUSION OF LAW

The criteria to establish service connection on either a 
direct basis, or due to undiagnosed illness, memory loss, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1118 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309, 3.317 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

In a letter issued in August 2005, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection.  

The August 2005 VCAA notification letter satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them. 

Finally, with respect to the fourth element, the August 2005 
VCAA letter contained a notation that the veteran was to let 
VA know if he had any other information or evidence that he 
thought would support his claim.  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  In March 2006, the 
veteran submitted document release forms, thereby 
demonstrating the veteran's actual knowledge of the need to 
submit relevant evidence in his possession.

There was a timing deficiency with the August 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was remedied by the readjudication of the 
claim after the notice was provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In the present appeal, the first three elements of Dingess 
notice are satisfied in the August 2005 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date.  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The RO has obtained records of treatment reported by the 
veteran, including service medical records, VA Medical Center 
(VAMC) records and private medical records.  

Additionally, per the January 2000 remand instructions, the 
veteran underwent VA examination in January 2001 addressing 
the disorder at issue on appeal.  There is no indication from 
the record of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Undiagnosed illness

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2006).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2006).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2006).

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

Factual Background

The claims file shows that the veteran served on active duty 
from June 1987 to June 1991.  His service included a tour of 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War; therefore, he is a "Persian Gulf veteran."  
See 38 C.F.R. § 3.317. 

The veteran's service medical records are absent for 
complaints or treatment of related to memory loss.  However, 
the veteran contends that his memory loss was a result of his 
exposure to hazardous contaminants during his service in the 
Gulf War.

In September 1992, the veteran underwent a general VA 
examination.  The examiner noted that the veteran apparently 
had no medical problems related to his duty in Saudi Arabia.  
However, since February 1992, the veteran experienced daily 
headaches as well as short term memory loss as he became 
somewhat forgetful.  The diagnosis was subjective complaints 
with regards to pain in the veteran's arms and legs, daily 
headaches and short term memory loss without findings of 
objective abnormalities on physical examination.

In June 1994, the veteran underwent a VA examination for 
mental disorders as the veteran presented for problems with 
irritability and depression.  On mental examination, the 
veteran's remote, recent, and immediate recall appeared to be 
intact.  The examiner concluded that the history and clinical 
presentation were consistent with a diagnosis of mild major 
depression which appeared to have been precipitated by 
stressors associated with the Gulf War.

In January 1999, the veteran underwent a Persian Gulf War 
Evaluation.  The veteran had problems with multiple joint 
arthralgias, headaches, insomnia and memory loss.  He stated 
that he continued to have problems with his memory and simple 
math and recording recent events.  He had to write down 
various tasks and assignments in order to recall them.  

The veteran's short term memory loss was evaluated and found 
to have continued difficulty with simple math and recalling 
recent events.  He did not have difficulty recalling events 
from his long term memory.  The diagnosis was minor memory 
loss.

In February 1999, the veteran underwent a VA examination at 
the Salt Lake City, Utah VA Medical Center (VAMC) in regard 
to his complaints of memory problems subsequent to his 
service in the Persian Gulf during the Persian Gulf War.  The 
veteran reported that the mild major depression that was 
diagnosed in the June 1994 VA examination had since resolved.  
The veteran reported being concerned about a subjective 
decline in his ability to remember things as he forgot 
"simple, everyday things".  The veteran stated that he was 
constantly worried about forgetting things at his job which 
caused anxiety.  

On examination, the veteran's memory functions were formally 
assessed with the Wechsler Memory Scale- Third Edition (WMS-
III), which is a comprehensive measure of the various major 
aspects of abilities.  The veteran scored within the average 
range of all subtests.  Attention and concentration were 
scored at the slightly above average level as was immediate 
recall.  His retrieval of information after a 20-25 minute 
delay was somewhat depressed relative to immediate recall but 
it was still well within normal limits.

The examiner concluded that current results on testing of 
memory functions indicate that the veteran appears to be 
functioning at a level expected for his age and background.  
There was no evidence of significant problems in this area.

In February 2001, the veteran underwent another VA 
examination for mental disorders.  The veteran reported 
problems with his memory after his discharge from service.  
He did not feel that his memory problems have worsened or 
improved over the past several years.  He stated that he does 
not feel that his memory problems hinder him in any way.

The veteran's remote memory was intact.  Test results 
suggested that basic and complex attention were in the 
average to above-average range.  Verbal memory functioning 
was above average for new learning as well as for retention.

The examiner concluded that based on the veteran's report and 
neuropsychological testing, the veteran did not currently 
meet the criteria for any diagnoses.  The veteran's 
performance on the attention and memory tasks was in the 
average to above-average range for someone of his age and 
education.  There was no indication of any type of memory 
disturbances.  It was likely that the veteran's perception of 
memory dysfunction was related to his anxiety about potential 
Gulf War related systems.  Additionally, any memory lapses 
that he experiences in his day to day functioning were likely 
due to the stressful nature of his job and the 65-70 hour 
work weeks.

A March 2004 treatment note from a private physician stated 
that the veteran has stress as he had difficulty 
concentrating.  The diagnosis was depression.

In September 2004 and December 2004 physical examinations at 
the VAMC, the veteran reported a little short term memory 
loss.

In April 2005, a treatment note from the VAMC stated that the 
veteran had a history of panic disorder.  Neurologically, the 
veteran had a little short term memory loss.

Analysis

The veteran, who served in the Southwest Asia theater of 
operations during the Persian Gulf War, seeks service 
connection for loss of memory.  He primarily contends that 
service connection is warranted under regulatory provisions 
governing undiagnosed illness in Persian Gulf War veterans.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2006), 
which have been discussed in detail above. 

Given the evidence as outlined above, the Board finds that 
the veteran does not have a disease or chronic illness due to 
his period of service in the Persian Gulf.  Although the 
veteran reported short term memory loss, there is no medical 
evidence suggesting that the veteran's complaints are due to 
undiagnosed illness or medically unexplained chronic 
multisymptom illnesses that are defined by a cluster of signs 
or symptoms. 

The June 1994 VA examination found that the veteran's remote, 
recent, and immediate recall appeared to be intact.  
Likewise, the February 1999 examination concluded that the 
veteran's memory functioned at a level expected for his age 
and background as there was no evidence of significant 
problems in this area.  

The February 2001 VA examination concluded that the veteran 
had no diagnoses related to memory impairment as there was no 
indication of any type of memory disturbances.  

Therefore, the Board finds that evidence of record does not 
establish that the veteran currently has a chronic disability 
that is manifested by loss of memory.


The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
case where such incidents have resulted in a disability.  See 
38 U.S.C.A. §§ 1110, 1131.

In this regard, the veteran's service medical records do not 
show any treatment for memory loss.  Moreover, as previously 
noted, the competent evidence of record does not demonstrate 
that the veteran has a medically diagnosed disability that is 
manifested by memory loss which can otherwise be linked to 
the veteran's active duty services.  Therefore, a grant of 
service connection on a direct basis is not appropriate, to 
include under the provisions of 38 C.F.R. § 3.317.

The Board notes the veteran's assertions that he currently 
experiences a chronic disability manifested by loss of short 
term memory.  However, he is not competent to provide an 
opinion requiring medical knowledge.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The negative evidence of record 
provided by the VA examinations is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran currently has an 
illness manifested by loss of memory that is related to an 
undiagnosed illness or any other incident of the veteran's 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a disability manifested by memory loss, to 
include as due to an undiagnosed illness. 








ORDER


Entitlement to service connection for memory loss, claimed as 
due to undiagnosed illness is denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


